Citation Nr: 1519015	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  13-06 391A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an eligibility effective date earlier than May 8, 2013, for educational benefits under Chapter 33, U.S.C. (Post-9/11 GI Bill), in lieu of benefits under Chapter 30, U.S.C. (Montgomery GI Bill).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran served on active duty from November 2005 to August 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) Education Center in Buffalo, New York.


FINDINGS OF FACT

1.  The Veteran submitted his application (VA form 22-1990) for benefits under the Post-9/11 GI Bill in lieu of benefits under the Montgomery GI Bill in May 2012 and mistakenly selected May 8, 2013, as the effective date for his election, rather than his desired effective date of May 8, 2012.

2.  The Veteran is not seeking to revoke his election to receive benefits under the Post-9/11 GI Bill in lieu of benefits under the Montgomery GI Bill.

3.  After the Veteran was informed that benefits would not be paid for the period from November to December 2012 as the time period was prior to the set effective date for Post-9/11 GI Bill benefits, he informed the RO that he had mistakenly entered his requested effective date as May 8, 2013, rather than May 8, 2012, and requested that his effective date be changed to May 8, 2012.

4.  The requested effective date of May 8, 2012, would have been a permissible date at the time of the election, but for the typographical error on the election form.


CONCLUSION OF LAW

The criteria for an effective date of May 8, 2012, for the election to receive educational benefits under the Post-9/11 GI Bill in lieu of benefits under the Montgomery GI Bill are met.  38 U.S.C.A. §§ 3301 et seq. (West 2014); 38 C.F.R. §§ 21.9550, 21.9625(l) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to education benefits under the Post-9/11 GI Bill is governed by 38 U.S.C.A. §§ 3301 et seq. (West 2014).  An individual may make an irrevocable election to receive benefits under this chapter by properly completing VA Form 22-1990, submitting a transfer-of-entitlement designation to the Department of Defense, or submitting a written statement containing certain required information.  38 C.F.R. § 21.9520(c)(2).

Under 38 C.F.R. § 21.9625(l), if an individual makes an election to receive benefits under 38 U.S.C. Chapter 33 in lieu of benefits under 38 U.S.C. Chapter 30, VA will begin paying benefits under Chapter 33 effective the later of:  (1) August 1, 2009; (2) the date the individual became eligible for educational assistance under 38 U.S.C. Chapter 33; (3) one year before the date the valid election request was received; or (4) the effective date of the election as requested by the claimant.  VA regulations provide that an eligible individual is entitled to a maximum of 36 months of educational assistance (or its equivalent in part-time educational assistance) under 38 U.S.C. Chapter 33.

In May 2012, the Veteran electronically submitted a VA Form 22-1990 application for benefits under the Post-9/11 GI Bill in lieu of benefits under the Montgomery GI Bill.  On his VA Form 22-1990, the Veteran listed May 8, 2013, as the effective date for his election to receive Chapter 33 benefits in lieu of benefits under the Montgomery GI Bill.  In September 2012, the Veteran's school submitted enrollment verification showing that the Veteran was enrolled for the Fall 2012 semester from October 8, 2012, to December 18, 2012.  The VA Education Center initially informed the Veteran in June 2012 that he had been awarded education benefits under the Post-9/11 GI Bill; at that time, no effective date was identified by VA.  However, in a November 2012 decision, the VA Education Center denied payment of benefits for the Fall 2012 semester (dating from October 8, 2012, to December 18, 2012), as the time period was prior to the selected effective date of May 8, 2013-the date that the Veteran had listed on his VA Form 22-1990.

The Veteran filed a notice of disagreement with the VA decision in November 2012, explaining that he mistakenly entered May 8, 2013, rather than May 8, 2012, as the effective date on his application form.  He stated at that time that the entry of 2013 as the year in which he wanted his benefits to take effect was merely a typographical error and contended that he had merely typed a "3" as the final digit of the year, rather than a "2."  He further stated that, had he understood that his benefits would not take effect until 2013, rather than 2012, he would not have enrolled for classes during the Fall 2012 semester and that he needed the benefits to pay for those classes.  

The regulations state that revocation of an election to receive benefits under 38 U.S.C. Chapter 33 is prohibited once the election is made.  The VA Education Center appears to have interpreted the non-revocation provision as prohibiting any change in the details of the election once made; however, the Board finds that it prohibits only an attempt to revert to coverage under the Montgomery GI Bill after electing to switch to coverage under the Post-9/11 GI Bill.  In this case, the Veteran is not seeking to revert to coverage under the Montgomery GI Bill.  He seeks only to correct the effective date for his election for coverage under the Post-9/11 GI Bill, extending his coverage to an earlier date.  The Board finds that there is no indication in the applicable law or regulations that the prohibition against revoking an election under the Post-9/11 GI Bill is intended to prevent the correction of errors in the application form such as that made by the Veteran, which would extend his election of Chapter 33 benefits to an earlier, not a later, date.

The Board thus finds that there is no specific statutory or regulatory prohibition against the correction of information supplied in the election of benefits, as long as such correction does not entail an attempt to revoke the election and revert to coverage under the Montgomery GI Bill.  The applicable law and regulations would have permitted the selection of an effective date of May 8, 2012, at the time the Veteran submitted his VA Form 22-1990.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that an effective date of May 8, 2012, for the election to receive educational benefits under the Post-9/11 GI Bill, in lieu of benefits under the Montgomery GI Bill, is warranted.


ORDER

An effective date of May 8, 2012, for eligibility to receive educational benefits under the Post-9/11 GI Bill, in lieu of benefits under the Montgomery GI Bill, is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


